DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement filed 9/25/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined through information referred to therein has not been considered.

Claim Objections
Claims 1, 8, 10 and 16 are objected to because of the following informalities:
Claims 1, 8 and 16 state that the input buffer is configured to receive a clock signal when enabled. The input buffer receives (at its input) the clock signal independent of when it is enabled. The enabling actually allows the input buffer operate to pass the input (clock signal) to the output. For examination purposes the examiner is interpreting this as in the previous sentence.
Claim 10 recites “…a command configured…” For examination purposes the examiner is interpreting this as “…a command decoder configured…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the internal access commands" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 also recites the limitation "the command decoder" in the third line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 also recites the limitation "the internal timing commands” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-13, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui (20150380069).

	As to claim 8 Matsui teaches:

(Fig 1 see the access control circuit (ACNT) and Fig 2) configured to provide a plurality of internal clock signals of a memory, (Fig 1 at least PCLKOER, PCLKOEF and  PCLKDR) the data clock path comprising an input buffer (see [0008] see clock buffer circuit ) configured to receive a data clock signal when enabled, (abstract, [0008], [0080], claim 15) the input buffer enabled and disabled based on an opcode included in one or more timing commands, wherein the opcode determines at least one of a time the input buffer remains enabled or a time until the input buffer is disabled. (Fig 16 and abstract, [0008], [0045-0052], [0075], [0080], claim 15)

	As to claim 9 Matsui teaches:

wherein the data clock path further comprises a clock signal synchronization circuit configured to synchronize a first internal clock signal of the plurality of internal clock signals with the data clock signal. (at least [0007], [0035-0036])

	As to claim 10 Matsui teaches:

a command configured to decode the internal access commands and provide internal access control signals to perform corresponding access operations, (Fig 2 elements 30, 50, 60 and 70 and Fig 8 and [0048-0054]) the command decoder configured to decode the internal timing command and further configured to control the clock signal synchronization circuit to synchronize the first internal clock signal of the plurality of internal clock signals with the data clock signal at a time based on a second opcode included in the timing command. ([0008], [0048-0054])

As to claim 11 Matsui teaches:

a command decoder configured to provide internal access control signals to perform corresponding access operations, the command decoder configured to decode internal timing commands, wherein the internal timing commands include the opcode command. (Fig 2 elements 50, 60 and 70 and Fig 8 and [0048-0054])

As to claim 12 Matsui teaches:

a command input circuit coupled to the command decoder, wherein the command input circuit is configured to receive access commands and timing commands associated with the access commands (Fig 2 elements 30 and 40 – CA0-9 are access commands and CS_n is a timing command)

further configured to provide internal access commands responsive to receiving the access commands, to provide the internal timing commands responsive to receiving the timing commands. (Fig 2 elements 30, 50, 60 and 70, 100 and 120 and Fig 8 and [0048-0054] provide read/write and CSBEB)

As to claim 13 Matsui teaches:

wherein the time the input buffer remains enabled and the time until the input buffer is disabled is measured by a number of clock cycles after completion of an access operation. (Fig 2 elements 30, 50, 60 and 70, 100 and 120 and Fig 16 and [0048-0054], [0075] and [0080] the internal clock is provided for a discrete number of clock cycles according to the burst input write size)

	As to claim 16 Matsui teaches:

providing an internal timing command responsive to a timing command with a command input circuit; (Fig 2 elements 30, 50 and 60, [0008], [0038-0039])

decoding the internal timing command with a command decoder circuit; (Fig 4 element 31 and [0038-0039])

(Fig 16 and abstract, [0008], [0045-0052], [0075], [0080], claim 15)

receiving a data clock signal with the input buffer when the input buffer is enabled by the command decoder. (Fig 16 and abstract, [0008], [0045-0052], [0080], claim 15)

As to claim 17 Matsui teaches:

synchronizing an internal clock signal with the data clock signal. (at least [0007], [0035-0036])

As to claim 18 Matsui teaches:

wherein the internal clock signal is one of a plurality of internal clock signals. (Fig 1 at least PCLKOER, PCLKOEF and PCLKDR)

As to claim 20 Matsui teaches:

wherein the synchronizing is at a time based on a second opcode included in the internal timing command. (abstract, [0008], [0038], [0045], [0048-0054] the examiner interprets the CAn signals as the second opcode)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (20150380069).

As to claim 14 Matsui teaches:

wherein the time the input buffer remains enabled and the time until the input buffer is disabled is measured by a number of access commands following a column address strobe (CAS) command. ([0075], [0080] the clock is provided only for the time period the memory array is required to be active for a given operation it is obvious to one of ordinary skill in the art that this can be equated to a number of internal accesses related to a CAS command such as what happens during a burst process) 

As to claim 15 Matsui teaches:

wherein the access commands includes at least one of a read command or a write command. ([0075], [0080])

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui (20150380069) in view of Johnson (US 20050052210).

	As to claim 19, Matsui teaches all of the limitations of claim 18 as above. Matsui doesn’t explicitly teach: “wherein the plurality of internal clock signals are multiphase clock signals provided by a clock divider circuit.” Johnson teaches:

wherein the plurality of internal clock signals are multiphase clock signals provided by a clock divider circuit. (Claim 17)
.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 would be allowable because the prior art of record fails to teach or suggest alone or in combination “a data clock path including an input buffer, the input buffer configured to receive a data clock signal when enabled and the data clock path configured to provide a plurality of internal clock signals based on the data clock signal, the data clock path further including a clock signal synchronization circuit configured to synchronize a first internal clock signal of the plurality of internal clock signals with the data clock signal; a command input circuit configured to receive access commands and timing commands associated with the access commands, and further configured to provide internal access commands responsive to receiving the access commands, to provide an internal first timing command responsive to receiving a first timing command of the timing commands, and to provide an internal second timing command responsive to receiving a second timing command of the timing commands; and a command decoder coupled to the command input circuit and configured to decode the internal access commands and provide internal access control signals to perform corresponding access operations, the command decoder configured to decode the internal timing command and to enable the input buffer of the data clock path and delay disabling the input buffer based on an opcode included in the timing commands and further configured to control the clock signal synchronization circuit to synchronize the first internal clock signal of the plurality of internal clock signals with the data clock signal.” as required by independent claim 1, in combination with the other claimed limitations (emphasis added). The prior art of 
	Claims 2-7 would also be allowable as they depend upon claim 1, either directly or indirectly, and are allowable for the same reasons indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD MODO/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181